08-6040-cv
     Niv v. Hilton Hotels Corporation

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUMMARY ORDERS FILED
     AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1 AND
     FEDERAL RULE OF APPELLATE PROCEDURE 32.1. IN A BRIEF OR OTHER PAPER IN WHICH A LITIGANT
     CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST ONE CITATION
     MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION: “(SUMMARY ORDER).”
     UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS PUBLICLY ACCESSIBLE
     WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT HTTP://WWW.CA2.USCOURTS.GOV), THE
     PARTY CITING THE SUMMARY ORDER MUST FILE AND SERVE A COPY OF THAT SUMMARY ORDER TOGETHER
     WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED. IF NO COPY IS SERVED BY REASON OF THE
     AVAILABILITY OF THE ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT
     DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the twenty-eighth day of December, two thousand
 5       nine.
 6
 7       PRESENT: DENNIS JACOBS,
 8                              Chief Judge,
 9                DEBRA ANN LIVINGSTON,
10                              Circuit Judge,
11                JED S. RAKOFF, *
12                              District Judge.
13
14       - - - - - - - - - - - - - - - - - - - -X
15       Zohar Niv et al.,
16                Plaintiffs-Appellants,
17
18                    -v.-                                               08-6040-cv
19
20       Hilton Hotels Corporation, Hilton
21       International Co.,


                *
               Jed S. Rakoff, District Judge, United States District
         Court for the Southern District of New York, sitting by
         designation.

                                                  1
 1            Defendants-Appellees.
 2   - - - - - - - - - - - - - - - - - - - -X
 3
 4   APPEARING FOR APPELLANT:    Robert C. Sentner (Tamar Y.
 5                               Duvdevani, on the brief), Nixon
 6                               Peabody LLP, New York, NY.
 7
 8   APPEARING FOR APPELLEES:    William P Kardaras, Karadas &
 9                               Kelleher LLP, New York, NY
10                               (Michele K. Aiena, Louise A.
11                               Kelleher, Karadas & Kelleher
12                               LLP, New York, NY, Hilarie Bass,
13                               Elliot H. Scherker, Mark A.
14                               Salky, Greenberg Traurig, LLP,
15                               Miami, FL, on the brief).
16
17       Appeal from a judgment of the United States District

18   Court for the Southern District of New York (Leisure, J.).

19       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

20   AND DECREED that the judgment of the district court be

21   AFFIRMED.

22       Plaintiffs appeal from an order of the United States

23   District Court for the Southern District of New York

24   (Leisure, J.), dismissing their claims on the ground of

25   forum non conveniens.   We assume the parties’ familiarity

26   with the underlying facts, the procedural history, and the

27   issues presented for review.

28       The opinion accompanying the district court’s order

29   considered both Egypt and Israel as potential alternative

30   fora, and concluded that dismissal was warranted in favor of

31   each forum.   Plaintiffs limit their appeal to the district


                                    2
1    court’s dismissal in favor of Egypt; they do not appeal the

2    order of dismissal insofar as it was predicated upon

3    dismissal in favor of Israel.       The portion of the district

4    court’s opinion that Plaintiffs decline to contest, however,

5    is independently adequate to support the order of dismissal.

6    Accordingly, we affirm the district court’s order dismissing

7    Plaintiffs’ claims on the ground of forum non conveniens,

8    and we decline to consider Plaintiffs’ assignments of error

9    because they bear only on the Egyptian forum, and therefore

10   cannot affect our disposition of this appeal.

11       Nothing in the record suggests the Russian plaintiffs

12   are in any way prevented from asserting their claims in

13   Israel, or in Egypt if they so choose.

14       Accordingly, we hereby AFFIRM the judgment of the

15   district court.

16

17                              FOR THE COURT:
18                              Catherine O’Hagan Wolfe, Clerk
19
20
21                              By: __________________________




                                     3